DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-6 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aboul-Hosn et al. (US 6,295,877), hereinafter “Aboul-Hosn”.
Re Claim 1, Aboul-Hosn discloses a blood pump system comprising: 
a blood pump (col. 3, line 66 – col. 4, line 16, connector 23 is sized to interface with a flow pump); 
an intravascular flow cannula that is in flow communication with the blood pump and has a general longitudinal axis and a distal end portion distally from the blood pump and a proximal end portion closer to the blood pump (col. 3, line 66 – col. 4, line 16 and fig. 1 discloses a cannula 20 with a connector 23 in its proximal end sized to interface with a flow pump), 
wherein the intravascular flow cannula has at least one blood flow through opening at its distal end portion for blood to enter or exit the intravascular flow cannula (col. 3, line 66 – col. 4, line 16 and fig. 1 discloses at least one blood flow through opening 26 located adjacent to distal tip 22), 
wherein each of the at least one blood flow through opening has a borderline surrounding the through opening and said borderline has a proximal portion (referred to as “borderline” in annotated figure 1 below); and 
a pressure sensor configured inside the intravascular flow cannula, wherein the pressure sensor borders the proximal portion of the borderline (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, 

    PNG
    media_image1.png
    274
    805
    media_image1.png
    Greyscale

Re Claim 2, Aboul-Hosn discloses a frame structure is configured in an area of the at least one blood flow through opening and the pressure sensor is configured on the frame structure (referred to as “frame structure” in annotated figure 1 below, and pressure sensor 32 is on the frame structure).  

    PNG
    media_image2.png
    258
    752
    media_image2.png
    Greyscale

Re Claim 3, Aboul-Hosn discloses the pressure sensor is configured with respect to the longitudinal axis of the intravascular flow cannula on a radial inner side of the frame structure (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, where the pressure transducer 32 can be imbedded in the wall 28 or detachably 
Re Claim 4, Aboul-Hosn discloses that the intravascular flow cannula has a section with enlarged cross section at its distal end portion and the at least one blood flow through opening is configured in the section with enlarged cross section (col. 5, line 18 -28, and figure 5 discloses that cannula 20 may also contain a partial occlusion portion 47 that forms a venture 46 within the main lumen 21 of cannula 20. Aboul-Hosn discloses that venture 46, which may be disposed anywhere along the length of the cannula 20, induces a pronounced pressure drop, creating a greater differential in pressure between proximal region 25 and distal region 22, thereby requiring less signal amplification of the pressure transducers and less filtering of the signal and consequently yielding a more accurate flow rate measurement; col. 3, line 66 – col. 4, line 16 and fig. 1 discloses at least one blood flow through opening 26 located adjacent to distal tip 22, which has enlarged cross section due to a venture 46 disposed within the cannula).  

    PNG
    media_image3.png
    231
    593
    media_image3.png
    Greyscale

Re Claim 5, Aboul-Hosn discloses that the section with enlarged cross section comprises a funnel structure funneling from distal to proximal, wherein the pressure sensor is configured at a distal end of the funnel structure (“funnel structure” and the pressure sensor are annotated above in figure 5).  
Re Claim 6, Aboul-Hosn discloses a second pressure sensor configured outside the blood pump, wherein the blood pump system is adapted to determine a differential pressure from a first pressure value provided by the pressure sensor configured radially within the intravascular flow cannula and a second pressure value provided by the second pressure sensor configured outside the blood pump (col. 4, lines 16-col. 5, line 17 and figs. 1 and 5 disclose a second pressure transducer 24, which may be disposed anywhere along the length of cannula 20 between pressure transducer 32 and proximal end 25. The cited section also discloses use of a pair of pressure transducers 24, 32 at two separate locations to measure pressure difference and therefore flow rate.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/V.V.H./
Vynn Huh, January 30, 2021Examiner, Art Unit 3792

                                                                                                                                                                                                       /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792